Citation Nr: 1436475	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-31 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
in St. Louis, Missouri.


THE ISSUE

Whether the decedent is eligible for burial in a VA national cemetery.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The decedent served on active duty for training from July 1985 to November 1985.  He had additional service in the Army Reserve and Alabama Army National Guard.  The claimant is the decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative determination of the Department of Veterans Affairs (VA) National Cemetery Administration in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested a hearing before a Veterans Law Judge in Washington, DC in her Substantive Appeal on a VA Form 9 dated in November 2012.  The appellant was scheduled for a hearing in June 2014 and was notified by letter dated in May 2014.  In a statement dated the same day as the scheduled hearing in June 2014, the appellant requested that the hearing be rescheduled as a videoconference hearing instead of a VA Central Office hearing.  Thereafter, in a statement dated in June 2014, the appellant indicated financial hardship.

A hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.  Good cause having been show, the claim is remanded for the appellant to be afforded a videoconference hearing before a Veterans Law Judge at her local RO (Birmingham, Alabama).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant should be scheduled for a hearing before a Veterans Law Judge via videoconference at her local RO (Birmingham, Alabama).  She should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

